Title: To Benjamin Franklin from Sarah Bache, 22 October 1778
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia, October. 22d. 1778
This is the first opportunity I have had since my return home of writing to you. We found the House and Furniture in much better order than we could expect, which was owing to the care the Miss Cliftons took of all we left behind. My being removed four days after my little Girl was born made it impossible for me to remove half the things we did in our former flight. I have much to tell you but my little Girl has the small Pox just coming out and a good deal restless tho in a fine way, she takes up most of my time as I have none but a very young Girl to attend her. She is a fine Brown lass, but her sparkling black eyes make up for her skin, and when in health she has a good colour. I would give a good deal you could see her, you cant think how fond of kissing she is, and gives such old fashioned smacks. General Arnold says he would give a good deal to have her for a school Misstress to teach the young Ladies how to kiss.
M. Gerard has been several times to see us, and has dined with us. We like him very much. He promises to be very friendly and come often. He brought me one of your Clay pictures, the one you sent me, since I recev’d the other I gave to Mr. Hopkinson who admired it very much and loves you. He is going to frame and Glaze it. I promised him when in Manheim to send to you for one. We have not long been return’d home. I chose to stay in the Country on the Childrens account till the summer was over, and if it had suited Mr. Baches business it would have been better to have stay’d there altogether. Their is hardly such a thing as living in town every thing is so high the money is old tenner to all intents and purposes. If I was to mention the prices of the Common necessaries of life it would astonish you. I have been all amaizment since my return such an odds has two years made, that I can scarcely beleive I am in Philadelphia. This time twelve month when I was in town I never went out nor bought any thing leaving it till I got up again, expecting we should stay, so that we ran away quit unprovided. I had two peices of linnen at the weavers it has been there these eighteen months, and if it had not been for my Friends must have suffered as it could not be bought were we were. I should tell you that I had seven table Cloths of my own spinning cheifly wove before we left Chester county. It was what we were spinning when you went. I find them very usefull and they look very well, but they now ask four times as much for weaving as they used to ask for the linnen, and Flax not to be got without hard money. I am going to write to Cousin Jonathan Williams to purchaise me linnen for Common Sheets and many other articles. The Children as well as myself want linnens and common cloaths. Buying them here is out of the Question. They realy ask me six dollars for a pair of Gloves, and I have been obliged to pay fifteen pound fifteen shillings for a common Gallomanco peticoat without quilting, that I once could have got for fifteen shillings. I buy nothing but what I realy want, and wore out my silk ones before I got this, I do not mention these things by way of complaint, I have much less reason to complain than most folks I know, besides I find I can go without many things I once thought absolutely necessary. I shall write to Temple by this opportunity. Mr. Bache who sincerely loves him and wishes him every kind of happiness, has been a good deal distress’d wether or know he should mention to you what he has about him, as it was a delicate Subject, but he as well as your other Friends thought it best you should know what is doing on this side the water, what wicked things pride and ambition make people do. But I hope these envious men will be disapointed in every scheme of theirs to lesen your Character, or to seperate you from those you love, your knowing their intentions in time may be a means of disapointing them in their plan. I have wrote to dear little Ben it makes me happy to hear he behaves so well. Mr. Deane gives him a very good character. Willy is a fine fellow and is just gone to a new school. Smith acted such a part last winter, besides the Trustees are almost all Tories, that his Papa is not willing he should go to the Academy. He went to a German School at Manheim their being no other, and Mr. Morris bringing his Family to town two months before us, left Will none but Dutch Boys to play with so that he learnt to speak their Language very fluently but I am afraid he will loss it here. As soon as my little Betsy gets well I will sit down and give you a little History of every thing about the house. The Chest of papers you left with Mr. Galloway Mr. B. went up about. Bob brought them to town. The lid was broke open and some few taken off the top, Mr. B collected those about the flour [floor] had it naild up and they are all safe here. Mr. Galloway took not the least care of them, and used you as he did every body else very ill. Honest Pritchard has made a little fortune and gone home to Wales. He talks of returning. He came to Manheim last Winter and paid me the whole of his account.
Their is many has desired to be remembered to you that its impossible to name them all, but Willy’s duty with Bety’s and mine I must beg you to accept being as ever Your Dutiful Daughter
S Bache
Dr. Franklin
 
Notations: Bache 22 Oct. 1778 / Bache Phyladelphie 22 8bre. 1778.
